DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
It appears that amended claim 11 includes a typographical error, since it is assumed that the Applicant intended to maintain the antecedent basis provided by the amendment to claim 1 of: “at least one flexible connector”.  Instead, amended claim 11 now reads: “at least one flexible electrical contact 
Appropriate correction is required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include “at least one flexible electrical contact connector at least partially around a first internal circumference within the receiver for communicative association with printed conductive strips within product labeling of the consumable, the first internal circumference being sufficiently far along an exit flow pathway of the liquid so as to prevent leakage of the liquid but positioned so as to be capable of contacting the printed conductive strips, and the flexible electrical connector being suitable for the communicative association with the printed conductive strips at multiple rotational and angular insertion positions of the consumable”.
Lassota (U.S. Pat. 9,052,227) discloses a “detachable interface 26 includes at least one of (a) a mating electrical connector, (b) a detachable plug, (c) a detachable lock and pawls connector” but does not specifically disclose a flexible electrical connector with the other structural details such as around a first internal circumference, the circumference’s location along the exit flow pathway or that it makes connections at multiple rotational and angular insertion positions and it would not have been obvious to modify the prior art without improper hindsight analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objection, above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754